DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 1/21/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1, 3, 5-14 are currently pending.
Claims 1, 3, 5-14 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.

Response to Arguments	
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1, 3, 5-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant contends agreement was reached that the cited art did not teach “providing a first message including the token to the counterparty using the contact information to indicate to the counterparty that the transaction has been initiated, wherein providing the first message including the token to the counterparty comprises the application sending the first message including the token to the counterparty using a messaging application programming interface (API) for a messaging application installed on the computing device”. Applicant’s Remarks p10. The Examiner respectfully disagrees. No such agreement was reached. See Examiner Interview Summary filed 1/12/22.
Applicant contends Ach fails to teach or suggest communicating any unique token indicating the transaction session. Applicant’s Remarks p10. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Lakshmegowda teaches providing a token to the counterparty, the token indicating the session identifier ([0050]-[0051], [0053]-[0058]). Furthermore, Applicant merely provides a conclusory statement that the limitation is not found anywhere in the combination of cited references without providing any supporting evidence or rationale.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1, 12, 14, the limitation “obtaining a token unique to the transaction from the identity server, the token indicating the transaction session for which information relating to the transaction, including the amount of funds to be transferred and the account information for the party, is stored associated therewith" fails to comply with the written description requirement. Specifically, the Specification does not disclose the token including the amount of funds and account information. Instead, the Specification merely teaches the token acting as a key to the session (page 5). See MPEP 2163.
By virtue of their dependence, the dependent claims are similarly rejected.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 12, 14, the limitation “obtaining a token unique to the transaction from the identity server, the token indicating the transaction session for which information relating to the transaction, including the amount of funds to be transferred and the account information for the party, is stored associated therewith” renders the scope of the claim indefinite because it is grammatically unclear. The limitation is not clear as to whether the amount and account information are stored within the token or are stored somewhere else that is associated with the token.
By virtue of their dependence, the dependent claims are similarly rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-9, 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2015/0100637 to Lakshmegowda in view of United States Patent No. 10,057,225 to Hayes, United States Patent Application Publication No. 2017/0364898 to Ach, and United States Patent Application Publication No. 20160019536 to Ortiz.
As per claims 1, 12, 14, Lakshmegowda teaches:
A method performed by an application installed on a computing device operated by a party to a transaction for performing a peer-to-peer transfers, the method comprising the application: ([0036], “It will be understood that the intermediary server 102 may be accessed by multiple users through one or more peer devices such as a first peer device 104 and a second peer device 106 or applications residing on the first peer device 104 and the second peer device 106.”)
in a sender mode: authenticating the party to an identity server; ([0049], “In order to initiate the transaction, the payee may initiate the first request to the intermediary server 102 to establish the communication with the payor. The intermediary server 102 may act as a server that stores information pertaining to the payor and the payee. To initiate the transaction, the payee may select to receive payment. Similarly, the payor may initiate the second request to the intermediary server 102 to establish the communication with the payee. In one example, the payor may select to make payment. Based on the first request and the second request, the payor and payee are not identified as P2P parties for the financial transaction, even though the individual peer devices 104 and 106 are identified at the intermediary server 102.”) 
obtaining from the party an amount of funds to be transferred between the party and a counterparty; causing the identity server to establish a transaction session; providing the amount to the identity server for storing in association with the transaction session; providing account information for the party to the identity server for storing in association with the transaction session; ([0049], [0072], “Specifically, the FIG. 5 illustrates the first peer device 104 of the payee e.g., Bob and the second peer device 106 of the payor e.g., Alice. In one example, Alice and Bob may be associated with a bank wherein Alice and Bob are customers of the bank. In another example, Alice and Bob may execute a particular electronic transaction… Subsequent to identifying the payee, the payor may enter an amount to be transferred to the payee on the display 146 of the second peer device 106 as shown in FIG. 11. After entering the amount on the second peer device 106, a virtual button may appear on the first peer device 104 as shown in FIG. 12. The payor may confirm the payment by touching the virtual button on the first peer device 104. After confirming the payment, the request for the payment may be sent to the intermediary server 102 as shown in FIG. 13. After the request is processed by the intermediary server 102, the first peer device 104 and the second peer device 106 may receive the confirmation for the transaction as shown in FIG. 14.”)
obtaining a token unique to the transaction from the identity server, the token indicating the transaction session for which the information relating to the transaction is stored associated therewith; ([0050] – [0051], “Upon receiving the first request and the second request, the intermediary server 102 may process the first request and the second request and transmit one or more identification elements to the first peer device 104 and the second peer device 106 respective… The one or more identification elements for the first peer device 104 may comprise a device identifier, a server time stamp, a session identifier, a fiducial, an encoded fiducial identifier, etc.”)
providing a first message including the token to the counterparty to indicate to the counterparty that the transaction has been initiated; ([0053] - [0058], “After receiving the one or more identification elements, the first peer device 104 may display the fiducial on the display 136. In one implementation, the fiducial may comprise an invisible interface transcending an image that is not visible to the payee or the payor. In one example, the fiducial may comprise an AR marker. The payor may bring the second peer device 106 on top of the first peer device 104 to view the AR marker i.e., fiducial. In one implementation, when the fiducial is displayed on the first peer device 104, the second peer device 106 switches to an augmented reality view. When the second peer device 106 switches to the AR view, computer-generated virtual content seamlessly emerges on top of the real world view when focused on an appropriate fiducial.”) 
in a receiver mode: receiving a second message from a first party to a second transaction, the second message including a second token for the second transaction, wherein the second token indicates a second transaction for which information relating to the second transaction is stored associated therewith; authenticating the party to the identity server; determining that the party wishes to complete the second transaction; and responsive to the determining, using the second token to provide account information for the party to the identity server for storing in association with the second transaction session for the second transaction and to enable the identity server to facilitate the second transaction; and receiving results for any completed transaction from the identity server. ([0053] – [0062], “After scanning the AR marker through the at least one camera 144, the second peer device 106 displays the sensed fiducial on the display 146. In one example, the fiducial may be displayed on the second peer device 106 as shown in FIG. 7 for the above example. In one example, the fiducial may comprise a virtual button displayed to the payor. In order to identify first peer device 104 to execute the transaction, the payor may touch/tap the fiducial on the first peer device 104 creating a primary event… After connecting the first peer device 104 and the second peer device 106, the intermediary server 102 may issue identification elements to the payee comprising the fiducial as shown at step 812. Further, the identification elements may be issued to the payor by the intermediary server 102. Subsequently, the intermediary server 102 may receive first trigger request from the payee as shown at step 814. Similarly, the intermediary server 102 may receive second trigger request from the payor as shown at step 816. The trigger requests would arrive independently at the intermediary server 102 and the intermediary server 102 may adjust offsets of the clock considering the network latency for synchronization calculations. After receiving the trigger requests from the payor and the payee, the intermediary server 102 may compare the attributes of the first peer device 104 and the second peer device 106 as shown at 818. If the attributes of the first peer device 104 and the second peer device 106 do not match, the intermediary server 102 may deny to connect the first peer device 104 and the second peer device 106. The payor and the payee may have to re-initiate the payment activity as shown at step 820. If the attributes match, the intermediary server 103 may allow the first peer device 104 and the second peer device 106 to perform the transaction.”)
Lakshmegowda does not explicitly teach, but Hayes teaches:
obtaining contact information for the counterparty for peer-to-peer communication; (col 17 lines 20-35, “For example, when Ram and Joon are in a coffee shop and Ram wants to send $5 to Joon, Ram can type-in Joon's mobile wallet ID and connect, or select Joon's mobile wallet ID from address book and connect, (or) if Joon's wallet advertise itself then Ram's wallet select Joon's wallet form the available and visible mobile wallets.”)
One of ordinary skill in the art would have recognized that applying the known technique of Hayes to the known invention of Lakshmegowda would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such contact discovery features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the first party mode of the application to obtain contact information for the counterparty via an address book results in an improved invention because applying said technique ensures that the first party is able to easily access the contact information of contacts, thus improving the overall usability of the invention.
Lakshmegowda as modified does not explicitly teach, but Ach teaches:
wherein: said providing the message to the counterparty comprises said application sending said message to the counterparty using a messaging application programming interface (API) for a messaging application installed on said computing device; and said receiving the message from the first party comprises said application receiving said message from the first party through being launched using an application API for said application from the messaging application installed on said computing device. ([0062], “The mobile payment system 100 can support a keyboard extension that allows clients to send and receive P2P payments with text messages without having to leave the text messaging feature of their electronic or mobile device 110. This feature of the mobile payment system 100 can enable users to send and receive money via text messaging through any device feature that uses and allows keyboard extensions, for example: Facebook Messenger, Instagram, Twitter, Skype, Tumblr, email messages, and others. For example, while two users of the mobile payment system 100 are sending messages back and forth, one user can request a payment from the other user using the keyboard extension, or one user can send money to another user or non-user using the keyboard extension.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ach to the known invention of Lakshmegowda as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such SMS features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention so the first party and the counter party communicate with each other via a messaging application such as SMS results in an improved invention because applying said technique allows users to easily transfer funds to other users with the convenience of popular messaging applications such as SMS, thus improving the overall usability of the invention.
Lakshmegowda as modified does not explicitly teach, but Ortiz teaches:
the token including the amount of funds to be transferred and the account information for the party; ([0255], “[A] payment token comprising, for example, encrypted identifiers representing any or all of an eShopper identifier uniquely identified with the purchasing user 10; an FI-specific secure cloud identifier associated with the authorizing FI application or server 110; a specific transaction identifier generated by the merchant 112 and/or user application 104, 105, a transaction amount (e.g., the total of the cost of the goods/services to be purchased, plus any applicable taxes, delivery charges, etc.); and one or more identifiers associated with the payment method (e.g., account) designated by the purchasing user 10.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ortiz to the known invention of Lakshmegowda as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such payment token features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the token so it includes the amount of funds to be transferred and the account information for the party results in an improved invention because applying said technique allows parties such as the second party to verify the token locally by validating the payment amount stored in the token, thus improving the overall security of the invention.
As per claim 3, Ach teaches:
wherein said messaging application comprises any one of an SMS application; an instant messenger application; or an e-mail application. ([0062])
As per claim 6, Lakshmegowda teaches:
wherein said first party is one of a payer or a payee and said counterparty is the other of said payer and said payee; ([0028], “Disclosed are systems and methods for facilitating peer-to-peer communication are disclosed. At first, a payor and a payee may transmit a first request and a second request respectively to an intermediary server to establish the communication.”)
As per claim 7, Lakshmegowda teaches:
wherein in said first party mode, said application is arranged to specify authentication criteria for said counterparty to said transaction; ([0072], “After matching the attributes, the first peer device 104 and the second peer device 106 may be identified as peers in the peer-to-peer communication. For the above example, the identification of the payee and the payor may be illustrated using FIG. 10.”)
As per claim 8, Lakshmegowda teaches:
wherein said application is integrated within an application providing functionality other than funds transfer; ([0036], “It will be understood that the intermediary server 102 may be accessed by multiple users through one or more peer devices such as a first peer device 104 and a second peer device 106 or applications residing on the first peer device 104 and the second peer device 106.”)
As per claim 9, Hayes teaches:
wherein said application is cooperable with an electronic wallet to retrieve said account information for said party and/or counterparty; (col 2 lines 13-39, “A mobile wallet (also known as an electronic or digital wallet) refers to an application program executed by one or more computing devices (e.g., mobile devices such as a smartphone) and corresponding device memory which store and manage digital representations of elements (or items) typically found in a user's wallet or purse. These elements may comprise payment elements and non-payment elements. Payment elements are items which may be used in a financial transaction. Example payment elements managed by the digital wallet include digital representations of transaction cards, financial information, discount coupons, gift cards, subway passes, movie tickets, and so on. Example non-payment elements include digital representations of driver's licenses, passports, student IDs, library cards, membership cards, insurance cards, and so on. The mobile wallet application allows an individual to use the stored information to pay for items (either in person or in e-commerce transactions), provide for identification (e.g., producing a driver's license), transfer money to others, access bank accounts, collect discount coupons, submit subway passes, and the like.”)
As per claim 11, Hayes teaches:
wherein said obtaining contact information comprises said application obtaining contact information from a contact list for said first party and displaying said contact list for selection of a counterparty contact; (col 17 lines 20-35, “For example, when Ram and Joon are in a coffee shop and Ram wants to send $5 to Joon, Ram can type-in Joon's mobile wallet ID and connect, or select Joon's mobile wallet ID from address book and connect, (or) if Joon's wallet advertise itself then Ram's wallet select Joon's wallet form the available and visible mobile wallets.”)
As per claim 13, Lakshmegowda teaches:
instructions executable either as a stand-alone client application; or as a browser based application. ([0036], “It will be understood that the intermediary server 102 may be accessed by multiple users through one or more peer devices such as a first peer device 104 and a second peer device 106 or applications residing on the first peer device 104 and the second peer device 106.”)

Claim 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2015/0100637 to Lakshmegowda in view of United States Patent No. 10,057,225 to Hayes, United States Patent Application Publication No. 2017/0364898 to Ach, and United States Patent Application Publication No. 20160019536 to Ortiz, and further in view of United States Patent No. 10,575,348 to Meads.
As per claim 5, Lakshmegowda as modified does not explicitly teach, but Meads teaches:
wherein said authenticating is performed based on a Fast IDentity Online (FIDO) protocol; (col 3 lines 25-33, “The requesting device to receive the data will have authenticated to the communication server via some other means such as One Time Password (OTP), PKI, FIDO or a combination thereof.”)
One of ordinary skill in the art would have recognized that applying the known technique of Meads to the known invention of Lakshmegowda as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such authentication features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of authenticating so it is performed on a FIDO protocol results in an improved invention because applying said technique results in stronger security, secure recovery, ease of use, and phishing proof, thus improving the overall security of the invention.
Claim 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2015/0100637 to Lakshmegowda in view of United States Patent No. 10,057,225 to Hayes, United States Patent Application Publication No. 2017/0364898 to Ach, and United States Patent Application Publication No. 20160019536 to Ortiz, and further in view of United States Patent No. 9,866,989 to Beenau.
As per claim 10, Lakshmegowda as modified does not explicitly teach, but Beenau teaches:
wherein said message to the counterparty comprises instructions for the counterparty to enable the counterparty to install said application on their device. (col 7 line 63 – col 8 line 27, “From the provider's side, an SMS message is sent to the mobile phone of the user (107), either completely automatically or with input from a person. (Other wireless methods, such as Multimedia Messaging Service, may be employed in place of SMS.) The SMS message preferably informs the user that the necessary application(s) are ready for download to the phone. The SMS message also preferably includes a Uniform Resource Locator (URL) address that points to a description file, such as a Java application descriptor file (.JAD file), which is hosted at the provider's side in a web-hosting environment and may be specific to the user. When the user visits the URL, the description file, which is part of the application set built in step 106, may be downloaded (108). This preferably occurs automatically when the user contacts the web-hosting environment. The .JAD file preferably contains another URL leading to a resource file, such as a Java archive file (.JAR file), which is hosted at the provider's side in a web-hosting environment, and that comprises software that will perform as a payment application (further described later) once installed on the mobile phone. The .JAD file also preferably contains instructions on how to obtain the personalized data package generated in step 105 (for example, the .JAD can provide an URL leading to the personalized data package generated in step 105). Preferably, when the .JAD file is read by the mobile phone for the first time, the URL to the resource file is submitted, thereby causing the downloading of the resource file (109) to the mobile phone, where it is to be executed in the main operating environment of the phone.”)
One of ordinary skill in the art would have recognized that applying the known technique of Beenau to the known invention of Lakshmegowda as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such software distribution features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention so the message to the counterparty includes instructions to download the application results in an improved invention because applying said technique allows for the counterparty to easily install the application onto their device, thus improving the overall usability of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2012/0284175 to Wilson discloses a Person-to-person payments method and system that may include receiving a request from a computer network to transfer funds from a first account to a second account, almost instantly. An alias (mobile number or email) is received and is associated with the second account and checked against a database. If the alias exists, multiple options may apply for transferring funds. Next, a secure party identifier is generated and the transfer may be completed. A Payments Switch Module may also communicate with a Third Party Payment Service Provider a request from a Sending or Receiving Financial Institution or party, to send or receive funds from a specific account held by the Third Party Payment Service Provider.
United States Patent Application Publication No. 2007/0022058 to Labrou discloses an invention to provide a secure transaction server (STS); provide an authentic point of sale (POS) device, according to a first authentication parameter of the STS; provide an authentic mobile purchasing device, according to a second authentication parameter of the STS; provide a short-range communication method between the POS device and the mobile purchasing device; correlate by the STS a personal identification entry (PIE) and the authentic mobile purchasing device; transmit, by the POS device, a time dependent transformed secure POS authenticable POS purchase action to the STS; input the PIE to the mobile purchasing device to transmit a time dependent transformed secure user authenticable POS purchase action to the POS device via the short-range communication method; and approve, by the STS, the POS purchase action for the POS device and for the mobile purchasing device, according to the authentic POS device, and according to the authentic mobile purchasing device and the STS correlating of the PIE and the authentic mobile purchasing device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685